
	

116 SRES 8 ATS: To make effective appointment of Deputy Senate Legal Counsel.
U.S. Senate
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 8
		IN THE SENATE OF THE UNITED STATES
		
			January 3, 2019
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To make effective appointment of Deputy Senate Legal Counsel.
	
	
 That the appointment of Morgan J. Frankel of the District of Columbia to be Deputy Senate Legal Counsel, made by the President pro tempore this day, is effective as of January 3, 2019, and the term of service of the appointee shall expire at the end of the One Hundred Seventeenth Congress.
		
